NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 DONALD R. DAVIS,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-2337
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-854, Judge Mary J. Schoelen.
                ______________________

              Decided: November 4, 2016
               ______________________

   DONALD R. DAVIS, Abilene, TX, pro se.

    P. DAVIS OLIVER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
ELIZABETH M. HOSFORD; BRIAN D. GRIFFIN, JONATHAN
KRISCH, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
                 ______________________
2                                         DAVIS   v. MCDONALD




      Before NEWMAN, CHEN, and STOLL, Circuit Judges.
PER CURIAM.
     Donald R. Davis appeals from a decision of the United
States Court of Appeals for Veterans Claims (Veterans
Court) denying his petition for extraordinary relief in the
nature of a writ of mandamus. Davis v. McDonald, No.
16-0854, 2016 WL 1083124 (Vet. App. Mar. 18, 2016),
adhered to on denial of reconsideration, 2016 WL 2621086
(Vet. App. May 9, 2016). Because Mr. Davis’ arguments
fail to raise a non-frivolous legal question and challenge
only the Veterans Court’s findings of fact and application
of law to fact, we dismiss for lack of jurisdiction.
                       BACKGROUND
    Mr. Davis contends that the Department of Veterans
Affairs (VA) improperly denied him educational benefits
he is owed pursuant to the Veterans Educational Assis-
tance Program (VEAP). Mr. Davis appealed the VA’s
denial of benefits to the Board of Veterans’ Appeals
(Board) and was informed on February 13, 2015 that his
appeal was “formally placed on the Board’s docket.” On
February 1, 2016, Mr. Davis wrote a letter to the Board
inquiring about the status of his appeal. Mr. Davis noted
in his correspondence that it had been nearly a year since
his appeal was docketed and still no action was taken by
the Board. Therefore, Mr. Davis concluded that his
appeal must have lost its place for consideration and
decision in regular order according to its place upon the
docket in violation of 38 U.S.C. § 7107(a). Mr. Davis then
asked if there was any reason why his appeal was not
being reviewed. He informed the Board that if no re-
sponse was received within thirty days, he would seek a
writ of mandamus with the Veterans Court.
    Receiving no response from the Board, Mr. Davis filed
a petition for extraordinary relief in the nature of a writ of
DAVIS   v. MCDONALD                                      3



mandamus with the Veterans Court on March 1, 2016,
requesting that the Board be compelled to act in a timely
manner and decide his appeal pursuant to its place on the
docket. The Veterans Court denied Mr. Davis’ petition on
March 18, 2016. The court noted the known backlog at
the Board and acknowledged that an appeal in the VA
system can be a lengthy process. The court also noted
that the remedy of mandamus is reserved for “extraordi-
nary situations” and delay alone is not a valid basis to
justify the drastic remedy of an extraordinary writ. The
Veterans Court found that Mr. Davis failed to demon-
strate that the complained-of delay in processing his
appeal was so extraordinary that it amounted to an
arbitrary refusal to act. As such, the Veterans Court
concluded that Mr. Davis did not establish a clear and
indisputable right to a writ.
    Mr. Davis timely filed a motion for reconsideration or,
in the alternative, a motion for panel decision. On May 9,
2016, the panel denied the motion for reconsideration and
ordered that the March 18, 2016 order would remain the
decision of the Veterans Court. Mr. Davis then filed a
motion for full-Court review, which was denied on June
20, 2016. Mr. Davis now appeals to this court the March
18, 2016 decision of the Veterans Court denying his
petition, seeking to invoke our jurisdiction under 38
U.S.C. § 7292(a).
                       DISCUSSION
                            A
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Guillory v. Shinseki, 603 F.3d
981, 986 (Fed. Cir. 2010). We have jurisdiction over “all
relevant questions of law, including interpreting constitu-
tional and statutory provisions.” 38 U.S.C. § 7292(d)(1).
We lack jurisdiction over any “challenge to a factual
determination” or “challenge to a law or regulation as
4                                         DAVIS   v. MCDONALD



applied to the facts of a particular case” absent a constitu-
tional issue. 38 U.S.C. § 7292(d)(2).
    This limited jurisdiction extends to our review of the
Veterans Court’s dismissal of a petition for a writ of
mandamus. See Beasley v. Shinseki, 709 F.3d 1154, 1158
(Fed. Cir. 2013); see also Lamb v. Principi, 284 F.3d 1378,
1381–82 (Fed. Cir. 2002). Specifically, we have jurisdic-
tion “to review the [Veterans Court’s] decision whether to
grant a mandamus petition that raises a non-frivolous
legal question,” but we cannot “review the factual merits
of the veteran’s claim.” Beasley, 709 F.3d at 1158 (em-
phasis added); see also Conway v. Principi, 353 F.3d 1369,
1372 (Fed. Cir. 2004) (“[W]hile we can review questions of
law, we cannot review applications of law to fact.”).
    The Veterans Court has the authority to issue ex-
traordinary writs in aid of its jurisdiction pursuant to the
All Writs Act, 28 U.S.C. § 1651(a). To obtain mandamus,
the petitioner must show (1) a clear legal right to relief,
(2) that there are no adequate alternative legal channels
through which the petitioner may obtain that relief, and
(3) that the grant of mandamus relief is appropriate
under the circumstances. See Cheney v. U.S. Dist. Court,
542 U.S. 367, 380–81 (2004); Hargrove v. Shinseki, 629
F.3d 1377, 1378 (Fed. Cir. 2011). But “[t]he remedy of
mandamus is a drastic one, to be invoked only in extraor-
dinary situations.” Kerr v. U.S. Dist. Court, 426 U.S. 394,
402 (1976) (citations omitted). The issuance of a writ of
mandamus is “in large part a matter of discretion with
the court to which the petition is addressed.” Id. at 403.
                             B
    On appeal, Mr. Davis contends that the Veterans
Court abused its discretion in denying his petition.
According to Mr. Davis, the court refused to address,
interpret, or even identify 38 U.S.C. § 7107(a), which
requires that the Board consider and decide each case it
receives “in regular order according to its place upon the
DAVIS   v. MCDONALD                                      5



docket.” Mr. Davis does not allege that the Veterans
Court applied the incorrect legal standard for evaluating
his petition for a writ of mandamus. Rather, the essence
of Mr. Davis’ argument is that he has shown a clear legal
right to relief because his appeal has not been considered
and decided in regular order according to its place upon
the docket. In other words, he contends only that the
application of section 7107(a) to the facts of his case
establish his entitlement to the writ. But this raises only
questions of fact and the application of law to facts.
    Resolution of Mr. Davis’ argument does not require
the interpretation of a statute or regulation. An interpre-
tation of a statute or regulation occurs when its meaning
is elaborated upon by the court. Graves v. Principi, 294
F.3d 1350, 1354–55 (Fed. Cir. 2002) (citing Forshey v.
Principi, 284 F.3d 1335, 1349 (Fed. Cir. 2002) (en banc)
(superseded on other grounds by statute, Pub. L. No. 107–
330, § 402(a), 116 Stat. 2820, 2832 (2002))). The Veterans
Court below did not elaborate on the meaning of any
statute or regulation, or make a decision on a rule of law.
    Although Mr. Davis argues that the Veterans Court
somehow misevaluated the law by not considering section
7107(a) in its analysis, that argument does not raise a
non-frivolous legal question. There is no evidence that
the Veterans Court failed to consider section 7107(a) in
concluding that Mr. Davis failed to establish a clear legal
right to relief. In any event, consideration of section
7107(a) was unnecessary because Mr. Davis did not put
forth any evidence or credible explanation supporting his
belief that his appeal is not being processed according to
its place on the docket. Thus, the mere invocation of
section 7107(a) does not raise a non-frivolous legal ques-
tion sufficient to establish this court’s jurisdiction. See
Hagans v. Lavine, 415 U.S. 528, 536–37 (1974) (explain-
ing that “federal courts are without power to entertain
claims otherwise within their jurisdiction if they are so
attenuated and unsubstantial as to be absolutely devoid
6                                        DAVIS   v. MCDONALD



of merit, wholly insubstantial, obviously frivolous, plainly
unsubstantial, or no longer open to discussion”) (internal
quotations and citations omitted).
                       CONCLUSION
    For the foregoing reasons, we dismiss this appeal for
lack of jurisdiction.
                      DISMISSED
                          COSTS
    No costs.